Citation Nr: 0719151	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-21 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE


Entitlement to a rating in excess of 20 percent for lumbar 
spondylolisthesis with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1946 to 
November 1949 and from February 1951 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In May 2007, the veteran, through his representative, filed a 
motion to advance his appeal on the docket.  In June 2007, 
the Board granted this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a March 1985 rating decision the RO granted service 
connection for lumbar spondylolisthesis with arthritis, and 
assigned a rating of 20 percent.  The veteran submitted a 
claim for an increased rating in November 2003, and asserts 
that his disability warrants a higher rating.  

The veteran was afforded a VA examination for his lumbar 
spondylolisthesis with arthritis.  However, the Board notes 
that his disability has not been thoroughly evaluated since 
his October 2003 VA examination.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In the instant case, the veteran, in statements 
dated November 2004 and April 2005 complained of worsening 
back pain.  A March 2005 MRI showed findings of lumbar 
stenosis.  The medical evidence of record and the veteran's 
statements indicate that the veteran's symptomatology may 
have worsened since his last VA examination.  Thus, the Board 
believes the veteran should undergo an additional VA 
examination in order to better assess the severity, 
symptomatology, and manifestations of his service-connected 
lumbar spondylolisthesis with arthritis.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health- 
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Also, when notifying the veteran of his appointments for VA 
examination, the RO should inform him of the consequences for 
failure to report.  According to 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  But when the 
examination is scheduled in conjunction with any other 
original claim or a claim for increase, the situation at 
hand, the claim shall be disallowed.  See 38 C.F.R. § 
3.655(b).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
lumbar spondylolisthesis with arthritis, 
in accordance with the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected lumbar spondylolisthesis with 
arthritis.  Please also discuss the 
rationale of all opinions provided.

        The examiner should specifically address 
the following:

(a) Conduct range of motion studies of 
the lumbosacral spine.  The examiner 
should determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected low 
back disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

(b)  State whether the veteran's lumbar 
spondylolisthesis with arthritis causes 
intervertebral disc syndrome.  If so, the 
examiner should state whether the veteran 
has incapacitating episodes.  If 
incapacitating episodes are determined to 
exist, the examiner should state the 
total duration during the past 12 months.  
(The examiner should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The basis for any findings of IVDS and 
associated incapacitating episodes should 
be fully explained.

(c) The examiner should state whether 
there is any neurological impairment due 
to the veteran's service-connected 
chronic lumbosacral strain.  Such tests 
as the examining physician deems 
necessary should be performed, to include 
EMG testing/nerve conduction studies.  
All findings should be reported in 
detail.  If neurological impairment is 
found, the examiner should specifically 
identify the nerve or nerves that are 
affected by the veteran's service-
connected chronic lumbosacral strain, and 
discuss the severity of the impairment 
caused by the affected nerve(s).  In this 
regard, please state whether there is any 
paralysis of the affected nerve, and if 
so whether it is complete or incomplete 
and whether such paralysis is mild, 
moderate or severe.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



